DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 20-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 2015/0279012.

In regarding to claim 1, Brown teaches a method of acquiring images for photogrammetry, comprising: (a) positioning an object in a field of view of a camera to capture two-dimensional photographic images of the object from a first perspective (see a user operating image capturing device 10 positions image capturing device 10 such that image capturing device 10 is facing subject matter to be captured in an image..--paragraphs 0036); (b) setting a focal length of the camera on one end of the object (see Focus points 205 each represent locations in the field of view of image capturing device 10. Each focus point of focus points 205 is associated with an autofocus pixel sensor. The image includes subject 210. Areas of subject 210 that are in ; (c) capturing one or more images of the object at the focal length utilizing the camera (see Focus points 205 each represent locations in the field of view of image capturing device 10. Each focus point of focus points 205 is associated with an autofocus pixel sensor. The image includes subject 210. Areas of subject 210 that are in focus are indicated by a solid line. Areas of subject 210 that are out of focus are indicated by a dotted line..—paragraphs 0037); (d) incrementally adjusting the focal length of the camera toward an opposite end of the object and capturing one or more images of the object at each incremental focal length until the focal length reaches the opposite end of the object (see figs. 2C-2D Focus stacking program 80 determines that focus points 220 and focus points 222 (as indicated by a second mask) each represent subject matter in the focal plane and are therefore in focus. In the depicted embodiment, focus points 220 and focus points 222 are indicated by a second mask that is indicated by a wavy pattern..—paragraphs 0039-0041); (e) repositioning the object or the camera for capturing two-dimensional photographic images from a second perspective of the object  (see paragraphs 0042); (f) capturing one or more images of the object from the second perspective by setting a first focal length of the camera on one end of the object, capturing one or more images of the object, incrementally adjusting the focal length towards the other end of the object, and capturing one or more images at each incremental focal length until the focal length reaches the opposite end of the object (see Figs. 2A-G The final image is a combination of the first image displayed in UI 200 of FIG. 2A and the second image displayed in UI 230 of FIG. 2D. The final image includes subject 210. The final image includes focus points 220 and focus points 222 of FIG. 2C and focus points 235 of FIG. 2F. The subject matter of the final image is in focus..--paragraphs 0039-0044); (g) repeating steps (e) and (f) until one or more images of the object have been captured at each of a plurality of perspectives and focal lengths to provide a comprehensive set of images representing the object in entirety (see figs. 2a-g and paragraphs 0039-0044); and (h) generating a focused image of the object from each of the plurality of perspectives utilizing focus stacking (see The final image includes focus points 220 and focus points 222 of FIG. 2C and focus points 235 of FIG. 2F. The subject matter of the final image is in focus. In one embodiment, if the user has not selected focus points that are in focus for every section of the final image, focus stacking program 80 selects focus points from the set of captured images that are as close to being in the depth of field as possible..—paragraphs 0039-0044).2 59131.01/4005.02702 Atty. Docket No: BENZ-P0001US Patent Serial No: 16/237,440  
In regarding to claim 2, Brown teaches a method of claim 1, wherein a plurality of images is captured at each of the plurality of perspectives; and wherein at least two of the plurality of images at each of the plurality of perspectives are captured at different exposures; and wherein the plurality of images at each of the plurality of perspectives are combined to generate an image of the object at each perspective and focal length having a greater range of luminosity (see paragraphs 0039-0044).  
In regarding to claim 3, Brown teaches a method of claim 2, wherein the at least two of the plurality of images at different exposures are captured through the use of a camera having high dynamic range capabilities (see focus stacking program 80 determines that in addition to the depicted image, a second image is required to be captured within a specified focus distance range..—paragraphs 0040, 0050-0051).  
In regarding to claim 4, Brown teaches a method of claim 1, wherein the object is positioned in front of a background with a different color than the object to allow for the object to be isolated from the background through the use of chroma key compositing (see depth of field .  

In regarding to claim 5, Brown teaches a method of claim of claim 1, further comprising: capturing thermographic images of the object at each of the plurality of perspectives and each focal point using a thermographic camera; and isolating the object from a background in each thermographic image by using a temperature differential between the background and the object (see depth of field program 70 overlays a mask of varying colors or patterns over an image in order to distinguish between areas that are inside the depth of field and areas that are outside the depth of field..—paragraphs0031,  0039-0044).  
In regarding to claim 6, Brown teaches a method of claim 5, wherein the temperature differential is created and maintained throughout the thermographic image captures by heating or cooling either the object or the background (see depth of field program 70 overlays a mask of varying colors or patterns over an image in order to distinguish between areas that are inside the depth of field and areas that are outside the depth of field..-paragraphs 0031, 0039-0044).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481